DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/8/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 17/132,742 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 26-48 are allowed.
The following is an examiner’s statement of reasons for allowance: The terminal disclaimer filed on 11/8/21 overcomes the double patenting rejection and the  prior art fail to teach  an encoder, comprising: first circuitry to: generate an omnidirectional viewport supplemental enhancement information message associated with a video includes: 
an omni_viewport_id that contains an identifying number that corresponds to the one or more regions; 
an omni viewport cancel flag, wherein the omni viewport cancel flag equal to 1 indicates that the omnidirectional viewport supplemental enhancement information message cancels persistence of any previous omnidirectional viewport supplemental enhancement information message in output order;
 an omni viewport_persistence_flag to specify persistence of the omnidirectional viewport supplemental enhancement information message for a current layer, wherein the omni viewport_persistence_flag equal to 0 specifies that the omnidirectional viewport supplemental enhancement information message applies to a current decoded picture only, wherein the omni viewport_persistence_flag equal to 1 specifies that the omnidirectional viewport supplemental enhancement information message persists for the current layer in output order until one or more conditions are met; 
an omni viewport _cnt_minus1, wherein the omni viewport cnt minus1 plus 1 specifies a number of regions that are indicated by the omnidirectional viewport supplemental enhancement information message, an omni viewport _azimuth_centre[ i ] and an omni viewport _elevation_centre[ i ] that indicate a centre of an i-th region, in units of  2.sup.-16 degrees relative to global coordinate axes; 
an omni viewport tilt centre [ i ] that indicates a tilt angle of the i-th region, in units of  2.sup.-16 degrees; 
an omni viewport _hor_range[ i ] that indicates an azimuth range of the i-th region; and
 an omni _viewport _ver_range[ i ] that indicates an elevation range of the i-th region; and
 second circuitry to output the omnidirectional viewport supplemental enhancement information message as claimed in Claim 26.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/VIJAY SHANKAR/Primary Examiner, Art Unit 2622